Order entered April 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00303-CV

  MULTI PACKAGING SOLUTIONS DALLAS, INC. AND WESTROCK COMPANY,
                            Appellants

                                                V.

                                AUDELIA ALCALA, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02574

                                            ORDER
       Before the Court is appellants’ April 22, 2019 unopposed first motion for extension of

time to file their brief. In the motion, appellants ask for a forty-five-day extension because the

parties are scheduled to mediate on May 20, 2019. We GRANT the motion and ORDER

appellants to file, by June 26, 2019, either (1) their brief on the merits or (2) a status update on

the parties’ May 20th mediation.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE